74912: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








20-04166: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 74912


Short Caption:PAULOS VS. FCH1, LLCCourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A716850Classification:Civil Appeal - General - Pro Bono Program


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:02/06/2018 / Haire, PaulSP Status:Completed


Oral Argument:10/07/2019 at 3:00 PMOral Argument Location:Las Vegas


Submission Date:10/07/2019How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantCristina PaulosElliot S. Blut
							(Blut Law Group, APC)
						Daniel F. Polsenberg
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Cal J. Potter, III
							(Former)
						
							(Potter Law Offices)
						Cal J. Potter, IV
							(Former)
						
							(Potter Law Offices)
						Abraham G. Smith
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						


RespondentAaron BacaCraig R. Anderson
							(Marquis Aurbach Coffing)
						Kathleen A. Wilde
							(Marquis Aurbach Coffing)
						


RespondentFCH1, LLCLewis W. Brandon, Jr.
							(Brandon Smerber Law Firm)
						Justin W. Smerber
							(Brandon Smerber Law Firm)
						


RespondentJeannie HoustonLewis W. Brandon, Jr.
							(Brandon Smerber Law Firm)
						Justin W. Smerber
							(Brandon Smerber Law Firm)
						


RespondentLas Vegas Metropolitan Police DepartmentCraig R. Anderson
							(Marquis Aurbach Coffing)
						Kathleen A. Wilde
							(Marquis Aurbach Coffing)
						





Docket Entries


DateTypeDescriptionPending?Document


01/22/2018Filing FeeFiling Fee due for Appeal.  FILING FEE WAIVED - ORDER TO PROCEED IN FORMA PAUPERIS GRANTED 1/25/18.


01/22/2018Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day.18-02869




01/22/2018Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days.18-02872




02/01/2018Notice/IncomingFiled Appellant's Notice Regarding Filing Fee.18-04381




02/05/2018Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed (docketing statement mailed to counsel for appellant).18-04863




02/06/2018Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Paul M. Haire.18-05077




02/12/2018MotionFiled Appellant's Motion to Withdraw as Counsel.18-05699




02/21/2018Order/ProceduralFiled Order Granting Motion. On February 12, 2018, C.J. Potter, IV, Esq., filed a motion to withdraw as counsel of record for appellant. The motion is granted. The clerk shall remove C.J. Potter, IV, Esq., of the law firm of Potter Law Office from the docket of this appeal.18-06692




02/27/2018Docketing StatementFiled Docketing Statement Civil Appeals.18-07581




03/07/2018Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for April 19, 2018, 10:00 am.18-09010




04/23/2018Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter.18-15474




04/24/2018Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant: 15 days transcript request; 90 days opening brief and appendix.18-15536




05/09/2018Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's Transcript Request Form due:  May 23, 2018.18-17641




05/23/2018Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 8/11/15 and 10/19/17.  To Court Reporter: None listed.18-19856




06/06/2018MotionFiled Motion to Place Appeal in Pro Bono Appellate Program.18-21398




06/12/2018TranscriptFiled Notice from Court Recorder Carrie Hansen stating that the requested transcripts were delivered.  Dates of transcripts:  Not given.18-22211




07/06/2018Order/ProceduralFiled Order.  We direct the clerk of this court to assign this appeal to the pro bono appellate program.  District Court Record on Appeal due:  30 days.  Appellant shall have 45 days from the filing of the district court record to file and serve the opening brief.18-25656




07/20/2018Record on Appeal DocumentsFiled Record on Appeal Volumes 1-6 (Via FTP).18-27667




07/23/2018Record on Appeal DocumentsFiled Record on Appeal Pages 1220-1221, 1226-1228 (SEALED).


07/31/2018Notice/IncomingFiled Notice of Appearance of Counsel (Kathleen A. Wilde for Respondents Las Vegas Metropolitan Police Dept. and Aaron Baca).18-29329




09/05/2018MotionFiled Stipulation for Extension to File Opening Brief and Appendix.18-34422




09/05/2018Notice/OutgoingIssued Notice Motion/Stipulation Approved. (Opening Brief and Appendix)18-34451




10/04/2018MotionFiled Appellant's Motion for Extension of Time to File Opening Brief and Appendix.18-39069




10/11/2018Order/ProceduralFiled Order Granting Motion.  Appellant's Opening Brief due:  November 5, 2018.18-39884




10/24/2018AppendixFiled Appellant's Appendix Volume 1.18-41839




10/24/2018AppendixFiled Appellant's Appendix Volume 2.18-41844




10/24/2018AppendixFiled Appellant's Appendix Volume 3.18-41845




10/24/2018AppendixFiled Appellant's Appendix Volume 4 Part 1.18-41846




10/24/2018AppendixFiled Appellant's Appendix Volume 4 Part 2.18-41849




10/24/2018AppendixFiled Appellant's Appendix Volume 5 Part 1.18-41852




10/24/2018AppendixFiled Appellant's Appendix Volume 5 Part 2.18-41853




10/24/2018AppendixFiled Appellant's Appendix Volume 6.18-41854




10/24/2018AppendixFiled Appellant's Appendix Volume 7.18-41855




10/24/2018BriefFiled Appellant's Opening Brief.18-41856




10/24/2018MotionFiled Appellant's Motion for Judicial Notice of Related Proceedings.18-41950




11/15/2018Order/ProceduralFiled Order Granting Motion.  Appellant's unopposed motion for this court to take judicial notice of related state and federal court proceedings is granted.  The related proceedings may bear on the question of issue preclusion at issue in this appeal.  (SC)18-904214




11/21/2018BriefFiled Respondents' FCH1, LLC and Jeannie Houston's Answering Brief. (SC)18-905227




11/21/2018Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondents Aaron Baca and Las Vegas Metropolitan Police Department Answering Brief due: December 10, 2018. (SC).18-905216




12/07/2018MotionFiled Joint Motion Regarding Briefing Deadlines. (SC)18-907582




12/10/2018Order/ProceduralFiled Order Granting Motion. Respondents Las Vegas Metropolitan Police Department and Aaron Baca's Answering Brief due: January 10, 2019. Appellants' Reply Brief due: February 11, 2019. (SC).18-907793




01/10/2019BriefFiled Respondents Las Vegas Metropolitan Police Department  and Aaron Baca's Answering Brief. (SC)19-01637




01/10/2019AppendixFiled Respondents Las Vegas Metropolitan Police Department and Aaron Baca's Appendix Volume 1. (SC)19-01638




01/10/2019MotionFiled Respondents Las Vegas Metropolitan Police Department and Aaron Baca's Motion to Transmit Video Exhibits. (SC)19-01639




01/29/2019Order/ProceduralFiled Order Directing Transmission of Exhibit. District Court's Exhibit 6 due: 30 days. (SC).19-04371




02/05/2019MotionFiled District Court's Response to Supreme Court Order dated 01/29/2019. (SC)19-05571




02/12/2019MotionFiled Appellant's Motion for Extension to File Reply Brief.  (SC)19-06444




02/22/2019Order/ProceduralFiled Order Directing Transmission of Exhibit and Granting Motion. District Court's Exhibit B due: 30 days. Appellant's Reply Brief due: March 13, 2019. (SC).19-08240




03/05/2019MotionFiled Clark County Clerk's Response to Supreme Court Order Filed 2/22/19.  (SC)19-09802




03/12/2019Order/ProceduralFiled Order. This court granted respondents' motion requesting this court order the district court clerk to transmit a video exhibit pursuant to NRAP 10 for review in this appeal. The district court clerk has informed this court that he is unable to transmit the video exhibit requested because it has not been submitted to the district court evidence vault as an exhibit in the case. Respondents may file a renewed motion that adequately describes the exhibit to be transmitted, if deemed necessary. (SC).19-10976




03/14/2019BriefFiled Appellant's Reply Brief. (SC)19-11287




03/14/2019Case Status UpdateBriefing Completed/To Screening. (SC)


03/26/2019MotionFiled Respondents' Las Vegas Metropolitan Police Department and   Aaron Baca's Renewed Motion to Transmit Video Exhibits, or, In the Alternative, Request for Leave to Settle the Record. (SC)19-13294




04/15/2019Order/ProceduralFiled Order Directing Transmission of Exhibit. The district court clerk shall have 30 days from the date of this order to transmit to the clerk of this court, video discs of surveillance video labeled "Paulos v. LVMPD; Palms Surveillance Video 8-7-11" in case number A-15-716850-C. According to respondents, the videos were before the District Court as Exhibit 6 to their January 6, 2016, Motion for Summary Judgment as well as Exhibit B to their May 19, 2015, Motion to Dismiss or, Alternatively, Motion for Summary Judgment. (SC).19-16387




04/23/2019Order/IncomingFiled District Court Letter in Response to Order Dated 4/15/19 Regarding Exhibits.  (SC)19-17826




04/30/2019Order/ProceduralFiled Order. In response to this court's April 15, 2019, order directing transmission of exhibits, the district court clerk has informed this court that he is unable to transmit the requested exhibits. The district court clerk is unable to transmit requested Exhibit 6 to the January 6, 2016, Motion for Summary Judgment because the exhibits to that motion are listed alphabetically, not numerically.  Further, the district court clerk is unable to transmit Exhibit B to the May 19, 2015, Motion to Dismiss or, Alternatively, Motion for summary judgment, because that exhibit has not been submitted to the district court evidence vault.  Respondents may file a renewed motion that adequately describes the exhibit to be transmitted, if deemed necessary. (SC).19-18911




08/26/2019Notice/OutgoingIssued Notice Scheduling Oral Argument. Oral Argument is scheduled for 30 minutes on Monday, October 7, 2019 at 3:00 pm. (SC)19-35619




09/23/2019BriefFiled Appellant's Supplemental Authorities.  (SC)19-39516




09/27/2019Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)19-40225




10/07/2019Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court. (SC)


01/30/2020Opinion/DispositionalFiled Authored Opinion. "Affirmed in part, reversed in part, and remanded." Before the Court En Banc. Author: Hardesty, J. Majority: Hardesty/Pickering/Gibbons/Parraguirre/Stiglich/Cadish/Silver. 136 Nev. Adv. Opn. No. 2. EN BANC. (SC)20-04166




02/24/2020RemittiturIssued Remittitur. (SC)20-07279




02/24/2020Case Status UpdateRemittitur Issued/Case Closed. (SC)


03/06/2020RemittiturFiled Remittitur. Received by District Court Clerk on February 28, 2020. (SC)20-07279





Combined Case View